DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “207c” has been used to designate both 207c and 207a, in which the inner of the referred 207c should be corrected to 207a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 21 of the specification currently states “the conductor patterns 107b and 108c on the first surface 103” when it should instead state “the conductor patterns 107b and 108b on the first surface 103” as it references the conductor 
Paragraph 28 states “(through section IX-IX of Figure 8)” and it is unclear whether IX-IX was intended for another element or what the meaning of IX-IX is.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 states “a flat and elongated pinion having an annular end portion” in which pinion and annular end portion convey contradictory meanings.  Where annular is defined as “of, relating to, or forming a ring” a pinion is defined as “a gear with a small number of teeth designed to mesh with a larger wheel or rack”.  The specification does not provide guidance in the inconsistency either, as where the “pinion having an annular end portion” is claimed, the specification discloses a “flat and elongated member with an annular end portion” 
Additionally, where claim 3 states “a flat and elongated pinion” it is unclear if this pinion is the same as that of the first pinion introduced in claim 1, or of a new second 
Claims 4-6 are rejected based on their dependency to claim 3.
For the purposes of examination, claim 3 is treated as stating “a flat and elongated member with an annular end portion” for the remainder of this action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lebet et al. (US 4,199,930), hereinafter referred to as “Lebet”, in view of Andermo (US 7259695 B2) and Bokma et al. (US 11,036,318 B2), hereinafter referred to as “Bokma”.
Regarding Claim 1, Lebet discloses an apparatus, comprising: 


    PNG
    media_image1.png
    456
    498
    media_image1.png
    Greyscale

Lebet Fig. 1
Lebet alone does not disclose: (i) the first electrical path extending to a first surface portion of the first cylinder, (ii) a second via, (iii) a second electrical path extending from the second surface of the first pinion, through the second via to the first surface of the first pinion, or (iv) the second electrical path extending to the second surface portion of the first cylinder, electrically isolated from the first path.  
However, Andermo discloses a first pinion having a first via and a second via [1442’’ and 1442’’’] and a second electrical path [14SB’ to 14SB or 14SM-1’ to 14SM-1] extending from the second surface [fig. 61 second side plan view] of the first pinion, 

    PNG
    media_image2.png
    744
    704
    media_image2.png
    Greyscale

Andermo Fig. 60

    PNG
    media_image3.png
    728
    679
    media_image3.png
    Greyscale

Andermo Fig. 61

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a pinion component similar to that of Lebet but with the second electrical path and second via of Andermo.  Lebet alone already contains a first electrical path [Lebet 20] that extends from a first surface to a second surface through a first via [Lebet 28] (Lebet fig. 1).  Andermo then discloses the benefit of having two differential signal paths that can provide two modulation cycles per rotation while configured and operated in the same manner as a component with a single path (Andermo par. 0142). Given this disclosure it is an obvious improvement to the pinion component of Lebet to add a second electrical path to provide for an additional electrical path capable of conducting an additional signal.  Lebet, modified by Andermo as described, does not however disclose the first and second electrical paths extending onto the cylinder extending from the first surface of the pinion.  
Bokma discloses the first electrical path extending to a first portion of the first cylinder [Bokma 1240], and the second electrical path extending to the second surface portion of the first cylinder [Bokma 1242], electrically isolated from the first path [Bokma 1244] (Bokma figs. 60 and 61).  

    PNG
    media_image4.png
    306
    492
    media_image4.png
    Greyscale

Bokma Figs. 12A and 12B
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the benefit Bokma discloses in extending electrical paths onto shaft or cylinder components.  As Bokma provides, doing so allows for coupling electrical components to either the shaft or the crown and further dividing the shaft/cylinder electrical path into two permits the first half and second half to be coupled to individual components or share components for benefits such as switching networks and multiplexing (Bokma col. 26 lines 40-44).  Additionally, Bokma provides a plurality of methods of extending individual electrical paths on/through shafts/cylinders as represented in figs. 12A, 12B, 49A-C, 50A-C, 51A-D, 10A, 10B, 11A, and 11B.  Through one or more representation, a person of ordinary skill in the art would recognize how Bokma could be implemented to improve the pinion component of Lebet and Andermo to extend the first and second electrical paths onto the cylinder and provide extended electrical pathways to reach other components apart from the pinion.  
Regarding Claim 2, Lebet in view of Andermo and Bokma discloses the apparatus as described in Claim 1 as stated above.  While Lebet does not disclose first and second concentric ring electrical paths, further modification by the teachings of Andermo discloses the apparatus of claim 1, wherein the first electrical path comprises a first ring [Andermo 14SM-1’] on the second surface of the first pinion and the second electrical path comprises a second ring [Andermo 14SB’] on the second surface of the first pinion, wherein the first ring and the second ring are concentric (see Andermo Fig. 61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify in Lebet the first electrical path of claim 1 in the shape of a concentric ring on a surface of the pinion [Lebet 20] and to identify the benefit of adding a second electrical path in the shape of a concentric ring from Andermo.  As Andermo discloses, a concentric ring shape electrical path provides the benefit of a high level of modulation that also provides a predictable position signal that also is insensitive to radial tolerance variations.  Further, Andermo includes that providing a second ring allows for differential signals or double the modulation cyclers per rotation while operating in the same manner as a single ring track.  These teachings and benefits therein show that making the first and second electrical path a first and second concentric ring on the pinon an obvious modification to a person of ordinary skill of the art in light of Andermo.  
8.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tortora et al. (EP 2950168 A1), hereinafter referred to as “Tortora”, in view of Lebet, Andermo and Bokma.
Regarding Claim 3, Tortora discloses a flat and elongated member [1] with an annular end portion [4] fixedly disposed around a circumference of a cylinder [10], with an electrical component [32] attached to a planar surface (Tortora fig. 3).   Tortora further includes a first and second conductive path through a cylinder [10 and 24] to a first and second electrical contact [32A and 32B, in which 32A is connected to drive shaft 10 and 32B is connected to the drive shaft 24 through light source 34] of the electrical component (Tortora fig. 5).  Tortora does not disclose conductive paths on a first and second surface portion of the cylinder.  However, Bokma discloses a first and a second conductive path [1240 and 1242] on a first and second surface portion of a cylinder.  Bokma identifies several different means of providing conductive paths along a cylinder much like the objective of Tortora, and it would be obvious to one of ordinary skill in the art to try and apply one of those means, such as what is shown in Fig. 12A and 12B, to Tortora.  As Bokma provides, doing so allows for coupling electrical components to either the shaft or the crown and further dividing the shaft/cylinder electrical path into two permits the first half and second half to be coupled to individual components or share components for benefits such as switching networks and multiplexing.  
Tortora, as modified by Bokma, does not disclose a first pinion having a first via and a second via, a first electrical path, comprising a first ring on the second surface of the first pinion, extending from the second surface of the first pinion, through the first via to the first surface of the first pinion and a second electrical path, comprising a second ring on the second surface of the first pinion, extending from the second surface of the first pinion, through the second via to the first surface of the first pinion, wherein the 
Lebet discloses a first pinion component comprising a first pinion [Lebet 18] and a first cylinder [Lebet 41, 43] centered therein, the first cylinder extending from a first surface of the first pinion [Lebet 22], the first pinion having a first via [Lebet 28].  Lebet further discloses a first electrical path [Lebet 20] extending from a second surface of the first pinion [Lebet 26], through the first via [Lebet 28] to the first surface of the first pinion [Lebet 22].  Lebet does not disclose second via and a second electrical path extending from the second surface of the first pinion, through the second via, to the first surface of the first pinion.  
Andermo discloses a first pinion having a first via and a second via [1442’’ and 1442’’’] and a second electrical path [14SB’ to 14SB or 14SM-1’ to 14SM-1] extending from the second surface [fig. 61 second side plan view] of the first pinion, through the second via to the first surface of the first pinion [fig. 60 first side plan view] (Andermo figs. 60 and 61).  Further, Andermo discloses the apparatus of claim 1, wherein the first electrical path comprises a first ring (Andermo 14SM-1’) on the second surface of the first pinion and the second electrical path comprises a second ring (Andermo 14SB’) on the second surface of the first pinion, wherein the first ring and the second ring are concentric (see Andermo Fig. 61).  

Lebet discloses the benefit to pinions of watch or clock devices in allowing for sliding electrical contact (Lebet col. 1 lines 63-67) and connecting a concentric conductive surface [Lebet 20] to a conductive path [Lebet 30] of an input terminal [Lebet 

    PNG
    media_image5.png
    709
    518
    media_image5.png
    Greyscale

Tortora Fig. 3


    PNG
    media_image6.png
    281
    732
    media_image6.png
    Greyscale

Tortora Fig. 5

Regarding Claim 4, Tortora in view of Bokma, Lebet, and Andermo disclose the apparatus of claim 3, and in further view of Lebet discloses the apparatus of claim 3 further comprising a first electrical contact in sliding contact with a first ring (Lebet col. 1 lines 63-67), which inherently is configured to maintain contact between the ring and electrical contact when the first pinion rotates.  Andermo further discloses a first and a second concentric ring (Andermo Fig. 61) and the benefit of having two differential signal paths that can provide two modulation cycles per rotation while configured and operated in the same manner as a component with a single path.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second concentric ring to the second pinion surface of Lebet and to include a second electrical contact in sliding contact with the second ring as using a sliding contact was already established and would replicate the first ring.  


Regarding, Claim 5, having the first and second electrical paths be of first and second polarities so that the first electrical paths is configured to provide an electrical potential of the first polarity to the electrical component and the second electrical path is configured to provide an electrical potential of the second polarity to the electrical component is a predictable use of an established function in the art.  
Having the first and second electrical paths be of first and second polarities to provide a first and second electrical potential is a predictable use of an established function in the art.  Once Tortora in view of Bokma, Lebet, and Andermo discloses the apparatus of claim 4, including the first conductive path to the first contact of the electrical component and the second conductive path to the second contact of the electrical component, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use to use it for the established function for the electrical contacts as power sources of opposite polarities such to provide an electrical potential to the electrical component.  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions."  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  


Regarding Claim 6, adding further limitation to the apparatus of claim 4 so that the first and second electrical contacts of claim 4 are connected to first and second 
Once Tortora in view of Bokma, Lebet, and Andermo discloses the apparatus of claim 4, including the first conductive path to the first contact of the electrical component and the second conductive path to the second contact of the electrical component, it would have been obvious to one of ordinary skill in the art to utilize the apparatus for its established function in connecting to a controller and establishing a data line and control line connection.  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions."  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lebet in view of Andermo and Fiaccabrino et al. (US8486279), hereinafter referred to as “Fiaccabrino”.

Regarding Claim 13,Lebet discloses a method, comprising: forming a non-conducting pinion component comprising a non-conducting cylinder [Lebet 41 or 43] (Lebet col. 3 lines 8-9, “hub 43 may be coated with electrically insulating material”) and a non-conducting pinion [Lebet 18] (Lebet col. 2 lines 43-45, “alarm wheel 18 or gear having all surfaces coated with electrically insulating material”) in axial alignment; creating a first via [Lebet ] through the pinion at a first distance from the center of the pinion Lebet does not disclose forming a second via or coating all surfaces of the pinion 
Andermo discloses a second via [Andermo 1442’’’] through the pinion at a second distance from the center of the pinion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a pinion component similar to that of Lebet but with the second electrical path and second via of Andermo.  Lebet presents a first electrical path that extends from a first surface to a second surface through a first via, and Andermo discloses the benefit that adding a second similar electrical path with a via has of having two differential signal paths that can provide two modulation cycles per rotation while configured and operated in the same manner as a component with a single path. Given this disclosure it is an obvious improvement to the pinion component of Lebet to add a second electrical path to provide for an additional electrical path capable of conducting an additional signal.  However, the combination does not specifically disclose the step of coating all surfaces of the pinon component with a conductive coating and selectively removing the conductive coating to define electrical paths.  
Fiaccabrino discloses coating the surface of the pinion component with a conductive coating [metal layer 63]; and selectively removing the conductive coating [eight step 25] (Fiaccabrino col. lines , “top surface of substrate 3 is machined, for example by lapping, so as to make the height of metal part 39, obtained during said second phase of step 23, level with the thickness of top ring 73 and cylinder 75”) to define electrical paths [second metal part 39 between top ring 73 and cylinder 75 and residue of 63 outside of top ring 73] (Fiaccabrino figs. 5 and 6).    
.  

    PNG
    media_image7.png
    350
    264
    media_image7.png
    Greyscale


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lebet in view of Andermo, Fiaccabrino, and additionally Bokma.  

Regarding Claim 14, Lebet in view of Andermo and Fiaccabrino discloses the method of claim 13, and Lebet in view of Andermo additionally discloses that the first electrical path comprises a first ring [Andermo 14SM-1’] on a first surface of the pinion connected to the first via, a path through the first via [Andermo 1442’’], and a first conductive path on a second surface of the pinion [Andermo 14SM-1]; and wherein the second electrical path comprises a second ring [Andermo 14SB’] on the first surface of the pinion connected to the second via [Andermo 1442’’’], a path through the second via, and a second conductive path on a second surface of the pinion [Andermo 14SB]. Lebet in view of Andermo and Fiaccabrion does not disclose the first and second conductive paths on the second surface of the pinion continuing from the first and second vias to surface portions of a cylinder.  
Bokma discloses the first electrical path extending to a first portion of the first cylinder [1240], and the second electrical path extending to the second surface portion of the first cylinder [1242], electrically isolated from the first path [1244] (Bokma figs. 60 and 61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the benefit Bokma discloses in extending electrical paths onto shaft or cylinder components.  As Bokma provides, doing so allows for coupling electrical components to either the shaft or the crown and further dividing the shaft/cylinder electrical path into two permits the first half and second half to be coupled to individual components or share components for benefits 

Regarding Claim 15, Lebet further discloses providing an electrical contact in sliding contact with a first ring (Lebet col. 1 lines 63-67), which is configured to maintain contact between the ring and electrical contact when the first pinion rotates.  While Lebet does not provide for a second ring, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lebet with the second concentric ring of Andermo to the second pinion surface of Lebet and to include a second electrical contact in sliding contact with the second ring as using a sliding contact was already established by Lebet and doing so would replicate the first ring.  
	Lebet discloses an electrical energy source, such as a battery, for providing input signals to the electrical paths (Lebet col. 2 lines 65-67) and it can be assumed that this is a power line connection.  Thus, Lebet discloses one of the power line connection, data line connection, or control line connection of Claim 15.  
.  

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 7-11, while some prior art discloses pinions stacked upon one another, it is not disclosed or an obvious modification that both pinions have the first and second electrical paths on a first and second surface on the pinion (third and fourth in the case of the second pinion as stated by claim 7) as well as having two pinion components with both the pinion and cylinder and having the electrical paths extend to the cylinder of both.  

Regarding Claim 12,  while some prior art discloses pinions stacked upon one another, it is not disclosed or an obvious modification that both pinions have the first and second electrical paths on a first and second surface on the pinion (third and fourth in the case of the second pinion as stated by claim 12) as well as having multiple pinion components with both the pinion and cylinder and having the electrical paths extend to the cylinder of both.  

Citation of Relevant Prior Art
Ikeda et al. (US 4995022) discloses a power supply device for a watch hand luminescence element that is upon a planar surface of the component, including concentric electrical paths with vias to another side on the watch hand and sliding contact connections upon concentric ring-shaped electrical paths that caries the electrical path from one rotating element to another.  Continuing the electrical path on the side of a cylinder is not disclosed nor is the application of the electrical paths to a pinion component.
Watanabe (US 5025429) discloses an electric power supply device in which electric power is supplied to the elements carried by the hour and minute hands 
Cusin and Thiebaud (US 9045333) discloses a micromechanical component, and the steps to form it, that can act as a wheel set including a toothed wheel and a pinion, concentrically stacked one upon the other.  
Tortora (US 9588493) discloses a drive arbor for a first display hand and a drive arbor for a second display hand, with the first drive arbor arranged concentrically within the second drive arbor.  Each display hand includes a luminous display hand with a light emitting source.  Electrical contact between the two luminous display hands occurs by friction between the two annular elements, and thus the electrical contact between the two hands is never broken regardless

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 7:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844